1 N.Y.3d 536 (2003)
807 N.E.2d 282
775 N.Y.S.2d 232
ROSEANNE FRANCHINI et al., Appellants,
v.
SUZANNE PALMIERI, Respondent.
Court of Appeals of the State of New York.
Decided November 25, 2003.
*537 DeLorenzo Law Firm, LLP, Schenectady (Thomas E. DeLorenzo of counsel), for appellants.
Thuillez, Ford, Gold, Johnson & Butler, LLP, Albany (Debra J. Young of counsel), for respondent.
*538 Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO and READ concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
In this negligence action to recover for injuries allegedly sustained in a motor vehicle accident, defendant properly relied on medical records and reports prepared by plaintiff's treating physicians to establish that plaintiff did not suffer a serious injury causally related to the accident. Defendant having established prima facie entitlement to summary judgment, the burden shifted to plaintiff to offer proof in admissible form sufficient to create a material issue of fact necessitating a trial (see Giuffrida v Citibank Corp., 100 NY2d 72, 81 [2003]). Plaintiff's submissions were insufficient to defeat summary judgment because her experts failed to adequately address plaintiff's preexisting back condition and other medical problems, and did not provide any foundation or objective medical basis supporting the conclusions they reached (see Romano v Stanley, 90 NY2d 444, 451-452 [1997]; see also Toure v Avis Rent A Car Sys., 98 NY2d 345, 357-358 [2002]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.